Citation Nr: 0527018	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  00-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as due to undiagnosed illness or other qualifying, 
chronic disability, pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for forgetfulness, 
claimed as due to undiagnosed illness or other qualifying, 
chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for anxiety attacks, 
claimed as due to undiagnosed illness or other qualifying, 
chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for stomach pain, 
claimed as due to undiagnosed illness or other qualifying, 
chronic disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for dizziness, claimed 
as due to undiagnosed illness or other qualifying, chronic 
disability, pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for sleep impairment, 
claimed as due to undiagnosed illness or other, qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.  

7.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness or other qualifying, chronic 
disability, pursuant to 38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision.  
The veteran filed a notice of disagreement (NOD) later in May 
2000, and the RO issued a statement of the case (SOC) in 
August 2000.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) later in 
August 2000.  

In May 2001, the Board remanded the veteran's claims to the 
RO for additional development.  Following completion of the 
requested development, the RO continued its denial of the 
veteran's claims (as reflected in the November 2002 
supplemental SOC (SSOC)), and returned these matters to the 
Board.  

In April 2003, the Board determined that further evidentiary 
development of the claims was warranted and undertook such 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2002) and 
Board procedures then in effect.  

Later, however, the provision of 38 C.F.R. § 19.9 purporting 
to confer upon the Board jurisdiction to adjudicate claims on 
the basis of evidence developed by the Board, but not 
reviewed by the RO, was held to be invalid.  See Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs 
(Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
September 2003, the Board remanded to the RO the issues on 
appeal for consideration of the evidence developed by the 
Board, as well as to conduct additional development of the 
claims.  Thereafter, following completion of the Board's 
requested action, the RO continued its denial of the 
veteran's claims (as reflected in the May 2005 SSOC), and 
returned these matters to the Board.  

Since the September 2003 remand, the Board has 
recharacterized the issue pertaining to forgetfulness in a 
manner consistent with its adjudicative history.  

The Board's decision on the veteran's claims for service 
connection for sleep impairment and for headaches, each 
claimed as due to undiagnosed illness or other qualifying, 
chronic disability, is set forth below.  The veteran's claims 
for service connection for depression, for forgetfulness, for 
anxiety attacks, for stomach pain, and for dizziness, each 
claimed as due to undiagnosed illness or other qualifying, 
chronic disability, are addressed in the remand following the 
decision; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on his part, is 
required.  

As a final preliminary matter, the Board notes that in a 
report of a June 2003 VA medical examination, the examiner 
noted the veteran's reported history, to include having 
suffered an injury to his neck as a result of a motor vehicle 
accident in service.  The veteran reported that he had been 
diagnosed with degenerative disc disease of the cervical 
spine.  This record raises the question of the veteran's 
entitlement to service connection for a cervical spine 
disability.  As this matter issue has not been adjudicated by 
the RO, it is not before the Board; hence, it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for sleep 
impairment and for headaches, each as due to an undiagnosed 
illness or other qualifying, chronic disability, has been 
accomplished.  

2.  While on active duty, the veteran served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  

3.  The veteran's sleep impairment is attributable to anxiety 
symptoms, and to known clinical diagnoses of depression and 
of degenerative disc disease of the cervical spine.  

4.  The veteran's headaches are attributable to known 
clinical diagnoses of anxiety and of degenerative disc 
disease of the cervical spine.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep impairment, 
claimed as due to undiagnosed illness or other qualifying, 
chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (1998 and 2004).  

2.  The criteria for service connection for headaches, 
claimed as due to undiagnosed illness or other qualifying, 
chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 
5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (1998 and 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision the claims for service 
connection for sleep impairment and for headaches, each 
claimed as due to an undiagnosed illness or other qualifying, 
chronic disability, has been accomplished.  

Through August 2001 and March 2004 notice letters, an August 
2000 SOC, as well as November 2002 and May 2005 SSOCs, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the August 2001 and March 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in his possession pertaining to 
his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, all four content of notice requirements have 
been met in this appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the May 2000 rating action on appeal.  The Board finds that 
the lack of full, pre-adjudication notice in this appeal does 
not, in any way, prejudice the veteran.  In this regard, the 
Court has also held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, with respect to the matters 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
each of these claims were fully developed and re-adjudicated 
after notice was provided.  

As indicated above, the August 2000 SOC as well as the 
November 2002 and May 2005 SSOCs notified the veteran what 
was needed to substantiate his claims and also identified the 
evidence that had been considered with respect to the claims.  
Furthermore, in the August 2001 and March 2004 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claims.  After the notice 
letters, SOC, and SSOCs (to include the Board's May 2001 and 
September 2003 remands) the veteran was afforded an 
opportunity to respond.  The veteran has not identified any 
medical treatment providers from whom he wished the RO to 
obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the veteran's 
claims.  The veteran's service medical records are associated 
with the claims file, as are treatment records from the VA 
Medical Center (VAMC) in Beckley, West Virginia; from 
Princeton Community Hospital; from Southern Highlands 
Community Mental Health Center; from Welch Emergency 
Hospital; from Mercer Clinic; and from Bluefield Orthopedics.  
The veteran has been afforded a number of VA examinations in 
connection with his claims; the reports of which are 
associated with the claims file.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
evidence pertinent to the claims for service connection for 
sleep impairment and for headaches, each claimed as due to an 
undiagnosed illness or other qualifying, chronic disability 
that needs to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims herein decided.  

II.  Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
C.F.R. §§ 1110; 38 C.F.R. § 3.303.  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f). 

The Board notes that, during the pendency of this appeal, 
Congress revised 38 U.S.C. § 1117, effective March 1, 2002.  
In the revised statute, the term "chronic disability" was 
changed to "qualifying chronic disability," and the 
definition of "qualifying chronic disability" was expanded 
to include (a) undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
Effective June 10, 2003, VA promulgated revised regulations 
to, in part, implement these statutory changes.  See 
38 C.F.R. § 3.317(a)(2).  [Parenthetically, the Board notes 
that the revised regulations were considered by the RO in its 
May 2005 SSOC.]

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran who exhibits objective indications of 
a "qualifying chronic disability" that became manifest 
during service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent during the presumptive 
period prescribed by the Secretary.  The Board notes that the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement to compensation 
to be established is December 31, 2006.  38 C.F.R. § 
3.317(a)(1)(i).  Furthermore, the chronic disability must not 
be attributed to any known clinical disease by history, 
physical examination, or laboratory tests. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a chronic multi-symptom illness 
include the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss or 
menstrual disorders.  38 U.S.C.A. § 1117(g).  

III.  Analysis

Initially, the Board notes that in a December 1996 rating 
decision, the RO denied, on a direct basis, the veteran's 
claim for service connection for a sleep disorder (sleep 
impairment), and also denied the veteran's petition to reopen 
his claim for service connection for headaches.  The veteran 
did not appeal the RO's decision.  

As, in May 1999, the veteran filed, inter alia, claims for 
service connection for sleep impairment and for headaches, 
claimed as "due to Gulf War Syndrome," and, in view of the 
foregoing, the Board is limiting its consideration of the 
claims to the currently claimed theory of entitlement only.   

Initially, the Board finds that, inasmuch as the veteran in 
this case served in the Southwest Asia Theater of Operations 
from November 1990 to March 1991, he is a Persian Gulf War 
veteran within the meaning of the applicable statute and 
regulation.  

However, there remains the question of whether the record 
presents a sound medical basis for a finding that the 
veteran's claimed sleep impairment and/or headaches are a 
manifestation of undiagnosed illness or other qualifying, 
chronic disability associated with his Persian Gulf War 
service.  After considering the medical evidence in light of 
the above criteria, the Board finds that the record does not 
provide a basis for a grant of service connection for sleep 
impairment or for headaches, each as due to undiagnosed 
illness or other qualifying, chronic disability.  

As to the veteran's complaint of sleep impairment, an April 
1999 VA clinic note reflects the veteran's report that he was 
unable sleep because of nerves, and that he paced all night 
long.  The report of an April 2004 VA examination reflects 
the examiner's report that the veteran was prevented from 
sleeping due to back and neck pain.  The examiner's 
assessment included degenerative disc disease of the cervical 
spine.  The report of a January 2005 VA examination reflects 
an assessment of depression with insomnia.  

In this case, the veteran's sleep impairment has been 
attributed to known clinical diagnoses of depression and 
degenerative disc disease of the cervical spine.  Hence, 
service connection for sleep impairment, under the provisions 
of 38 U.S.C.A. § 1117, is precluded.  

With respect to the veteran's reported headaches, a report of 
a July 1999 psychiatric evaluation from Southern Highlands 
Community Mental Health Center reflects that the veteran was 
started on Zoloft but the medicine caused, among other 
things, migraine headaches.  The report also noted that the 
veteran had a history of headaches related to a neck injury.  
A report of a February 2001 workers' compensation medical 
examination, reflects that the veteran had chronic pain and 
stiffness in the center of his neck which radiated into the 
back of his head, with headaches.  Diagnostic studies were 
noted as revealing degenerative disc disease at C5-6.  In the 
report of the January 2005 VA examination, the veteran's 
headaches were reported as sometimes being brought on by 
anxiety.  

As the veteran's headaches have likewise been attributed to 
know clinical diagnoses of anxiety and degenerative disc 
disease of the cervical spine, service connection for 
headaches, under the provisions of 38 U.S.C.A. § 1117, also 
is precluded.  

The Board has considered the assertions advanced by the 
veteran in connection with his claims.  However, as a 
layperson without the appropriate medical training and 
expertise, he simply is not competent to provide probative 
(persuasive) evidence on a medical matter-such as the 
etiology of either of the claims under consideration.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

Under these circumstances, the Board must conclude that the 
claims for service connection for sleep impairment and for 
headaches, each as due to undiagnosed illness or other 
qualifying, chronic disability, must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
competent evidence simply does not support either claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for sleep impairment, as due to 
undiagnosed illness or other qualifying, chronic disability, 
is denied.  

Service connection for headaches, as due to undiagnosed 
illness or other qualifying, chronic disability, is denied.  



REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on each of the claims for service 
connection for depression, for forgetfulness, for anxiety 
attacks, for stomach pain, and for dizziness, each as due to 
the veteran's Persian Gulf War service, is warranted even 
though such action will, regrettably, further delay an 
appellate decision on the claims.  

As an inadequate VA Gulf War Guidelines examination in June 
2003, the Board, in its September 2003 remand, requested that 
the RO arrange for the veteran to undergo another VA Gulf War 
Guidelines examination.  In particular, the Board requested 
that the examiner note and detail any of the veteran's 
claimed symptoms, or lack of symptoms.  The Board also 
requested that the examiner associate any of the veteran's 
reported symptoms with any diagnosed condition.  If any of 
the veteran's claimed symptoms could not be associated with a 
clinical diagnosis, the veteran was to be afforded an 
additional specialist examination to address such findings.  
Specific to the claim for service connection for depression-
for which the veteran has claimed, and the RO has considered, 
an alternate theory of entitlement, the Board requested that 
if depression was associated with a diagnosed condition, the 
examiner was further opine as to whether that condition was 
otherwise medically related to service.  

The report of an April 2004 VA Gulf War Guidelines 
examination reflects, in particular, the veteran's denial of 
dizziness, stomach pain, and/or diarrhea.  The examiner's 
diagnosis included major depressive disorder.  The report of 
a subsequent January 2005 VA Gulf War Guidelines examination 
reflects the veteran's complaints of dizziness since 1991.  
The veteran complained of forgetfulness, anxiety attacks, and 
feeling depressed going back to his military service.  The 
veteran also reported having anxiety attacks approximately 
two times a day with dull aching stomach pain in the 
midepigastric area two times a week, diarrhea that had since 
cleared, as well as dizziness occurring two to three times a 
day.  The examiner's assessment included depression with 
insomnia, forgetfulness, anxiety attacks and stomach pains 
possibly related to the veteran's psychiatric illness, and 
dizziness two to three times a week possibly related to the 
veteran's uncontrolled hypertension.  

In the Board's view, the aforementioned medical evidence does 
not comply with the September 2003 remand request.  

Pertinent to the claim involving depression, the Board notes 
that, in light of the diagnosis of major depressive disorder 
in April 2004, the Board finds that the veteran's depression 
symptoms have been associated with a known clinical 
diagnosis.  However, neither the April 2004 nor January 2005 
examiner offered an opinion as to whether the major 
depressive disorder is otherwise medically related to the 
veteran's active service, as requested. 

The January 2005 examiner also did not provide any comment as 
to whether forgetfulness was associated with any specific 
diagnosed condition, and, if not, no additional specialist 
examination was accomplished.

With respect to anxiety attacks, stomach pain, and dizziness, 
the January 2005 examiner's assessment that these symptoms 
were possibly related to clinical known diagnosed conditions, 
is too speculative, as possibly also implies possibly not.  
See Warren v. Brown, 6 Vet. App. 4,6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative).  

In short, the record still does not include medical evidence 
sufficient to adjudicate the claims remaining on appeal.  The 
Board also points out that a remand by the Board confers upon 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Since the 
directives of the September 2003 remand were not completely 
followed, further medical evaluation and opinions pertinent 
to these claims is needed.  

Thus, the RO should again, arrange for the veteran to undergo 
a VA Gulf War examination, and any such specialist 
examination(s) that the Gulf War examiner directs, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination (s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo examination, 
the RO should give him another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO's 
letter should also request that the veteran furnish all 
evidence in his possession.  After providing the appropriate 
notice, the RO should obtain any additional evidence for 
which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  



Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
remaining claims on appeal.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
with respect to the claims (not 
previously submitted), and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
Persian Gulf War examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and a 
report of the examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all findings made 
available to the primary physician prior 
to the completion of his/her report), and 
all clinical findings should be reported 
in detail.  

a.  The examiner should thoroughly review 
the claims file prior to the examination.  

b.  The examiner should conduct a 
comprehensive general medical 
examination, and provide details about 
the onset, frequency, duration, and 
severity of symptoms of depression, 
forgetfulness, anxiety, stomach pain, and 
dizziness, and state what precipitates 
and what relieves them.  

c.  With respect to each complaint or 
symptom, the examiner should specifically 
state whether the veteran's depression, 
forgetfulness, anxiety attacks, stomach 
pain, and/or dizziness are attributable 
to a known diagnostic entity.  In 
addition, if the veteran's symptoms of 
depression are found to be attributable 
to a know diagnostic entity, e.g., a 
depressive disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e. there is at 
least a 50 percent probability) that the 
diagnosed entity is otherwise medically 
related to the veteran's period of active 
military service.  

d.  If the veteran suffers from any of 
the above complaints or symptoms 
determined not to be associated with a 
known clinical diagnosis, further 
specialist examination(s) will be 
required to address these findings, and 
should be ordered by the primary 
examiner.  In such instance, the primary 
examiner should provide the specialist(s) 
with all examination reports and test 
results, and request that the specialist 
determine which of the symptoms can be 
attributed to a known clinical diagnosis, 
and which, if any, cannot.  

e.  Each examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached (to include citation to specific 
evidence and/or medical authority, as 
appropriate) in a printed (typewritten) 
report.

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall, 11 Vet. App. at 268.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the remaining claims 
on appeal in light of all pertinent 
evidence and legal authority.  

7.  If any benefit sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


